Citation Nr: 1336085	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  11-21 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether the Veteran submitted a timely Notice of Disagreement to a decision denying entitlement to service connection for chronic renal failure. 

2.  Whether the Veteran submitted a timely Notice of Disagreement to a decision denying entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Michael A. Leonard, Attorney


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1974 to December 1979. These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  In January 2010 the RO denied the Veteran's claims for entitlement to service connection for chronic renal failure and for hypertension, and in May 2011 the RO informed the Veteran and his attorney that no timely Notice of Disagreement for these issues had been received.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issue of entitlement to service connection for chronic renal failure is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In a January 2010 rating decision, the RO denied the claims for entitlement to service connection for chronic renal failure and for hypertension.

2.  The Veteran submitted a Notice of Disagreement expressing disagreement and an intent to appeal the denial of service connection for chronic renal failure in December 2010, within one year of the rating decision.  

3.  A Notice of Disagreement with the denial of service connection for hypertension was not filed within one year of the notification of the adverse decision.



CONCLUSIONS OF LAW

1.  The Veteran submitted a timely Notice of Disagreement to the January 2010 decision denying entitlement to service connection for chronic renal failure.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2013).

2.  A timely Notice of Disagreement was not filed with the January 2010 decision denying entitlement to service connection for hypertension.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.302.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

With regard to the timeliness of the Notice of Disagreement, the law is dispositive.  Hence, the duties to notify and assist imposed by the VCAA are not applicable.  Beverly v. Nicholson, 19 Vet. App. 394 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Analysis

Appellate review is initiated by filing a Notice of Disagreement and completed by filing a Substantive Appeal after a Statement of the Case has been furnished.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201.  The Notice of Disagreement must be filed within one year from the date that the RO mails notice of the determination.  The date of mailing of the notification is presumed to be the same as the date of the letter.  38 C.F.R. § 20.302(a).  A Notice of Disagreement must be a "written communication from the claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result."  38 C.F.R. § 20.201.

In January 2010 the RO issued a rating decision that denied service connection for chronic renal failure and hypertension.  In December 2010 the Veteran submitted a letter, accompanied by a letter from his private physician and reports of medical laboratory test results.  In the letter, the Veteran stated that it was written "in response to your denial letter of January 11, 2010 for the claim of Chronic Renal Failure."  The stated that the RO had found that "Chronic Renal Failure and the resulting Hypertension was not due to military service in the Marine Corps."  The Veteran then discussed how his exposure to toxins at Camp Lejeune caused him to develop kidney disease which was confirmed by his private physician.  The Veteran requested "that the board review and reconsider the claim again from the beginning."  The accompanying private physician letter noted that exposure to toxins may have led to the Veteran's acute renal failure and interstitial nephritis.  It does not discuss hypertension.  

In May 2011 the RO informed the Veteran's attorney that his December 2010 letter had been accepted as a request for reconsideration only.  Although the attorney had submitted a letter in March 2011 which stated that the December 2010 letter was intended to be a Notice of Disagreement and not a request for reconsideration, he was informed that the March 2011 clarification was past the 1-year filing deadline and was thus not a timely Notice of Disagreement.

The Board finds that the Veteran submitted a timely Notice of Disagreement regarding the claim for service connection for chronic renal failure.  Although the December 2010 submission used the words "reconsideration," a plain reading of the document shows that the Veteran disagreed with the RO's finding regarding its denial of the claim and sought further review of the issue.  The Veteran requested "board review," which his attorney has plausibly argued indicated his intent that the issue be adjudicated by the Board of Veterans' Appeals.  Furthermore, the Veteran submitted additional evidence regarding his chronic renal failure, including a private physician letter addressing only that condition.  The Board can infer from this correspondence that the Veteran was dissatisfied with the decision denying service connection for chronic renal failure and intended to express a desire to contest the result.  Despite the use of the word "reconsideration", the regulation addressing the adequacy of a notice of disagreement does not require the use of special language.  The language used need only express dissatisfaction with the decision and an intent to appeal and must be filed within one year of the RO's decision.  See Id.

Regarding the claim of entitlement to service connection for hypertension, the Board finds that no timely Notice of Disagreement has been filed, and the January 2010 rating decision is final as to that issue.  See Id.  Although the Veteran noted that the RO had denied "Chronic Renal Failure and the resulting Hypertension", he stated that the submission was in response to the denial of the claim of Chronic Renal Failure.  VA regulations require that when submitting a Notice of Disagreement, "[i]f the agency of original jurisdiction gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified."  Id.  The Veteran's December 2010 letter clearly discusses only disagreement with the issue of chronic renal failure, and presents no argument regarding hypertension.  The Veteran's attorney further stressed this in his July 2011 Written Brief Presentation, in which he stated that the December 2010 letter "clearly identifies the decision and issue being appealed: 'This is in response to your denial letter of January 11, 2010 for the claim of chronic Renal Failure.'"  The Veteran's attorney has provided no argument indicating why the December 2010 letter should be interpreted as intending to address the issue of hypertension as well as chronic renal failure despite its failure to directly express any disagreement to the denial of this particular claim.

The next correspondence received by VA from the Veteran or his attorney was the March 2011 letter which indicated that the December 2010 letter had been a Notice of Disagreement with the January 2010 rating decision denying service connection for chronic renal failure and hypertension.  As this correspondence was submitted more than 1 year since the issuance of the January 2010 rating decision, the denial of the claim of entitlement to service connection for hypertension is therefore final, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.200, 20.201, 20.302, 20.1103 (2013).

In conclusion, the Board finds that the Veteran did file a timely Notice of Disagreement regarding the January 2010 denial of service connection for chronic renal failure.  However, as the December 2010 letter did not express disagreement with the denial of service connection for hypertension, and no further correspondence was received within 1 year of the issuance of the rating decision, the appeal with regard to that claim must be denied.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.302.


ORDER

The Veteran submitted a timely Notice of Disagreement to the January 2010 rating decision denying entitlement to service connection for chronic renal failure; to this extent only, the appeal is granted.

A timely Notice of Disagreement was not filed with the January 2010 rating decision denying entitlement to service connection for hypertension, and the appeal is denied.


REMAND

As concluded above, the Veteran submitted a timely Notice of Disagreement to the denial of entitlement to service connection for chronic renal failure.  Thus, the case must be remanded for the issuance of a Statement of the Case, and, if the claim remains denied, to give the Veteran and his attorney an opportunity to perfect an appeal by filing a Substantive Appeal.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30, 20.302 (2013); Manlincon v. West, 12 Vet. App. 238 (1999).  The case should be returned to the Board only if the appellant perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case to the Veteran and his attorney addressing the issue of entitlement to service connection for chronic renal failure which summarizes the pertinent evidence, fully cites the applicable legal provisions, and reflects detailed reasons and bases for the decision reached in the RO's January 2010 rating decision.  The Veteran should be advised that he may perfect an appeal of this issue by filing a Form 9 Substantive Appeal within 60 days of the issuance of the Statement of the Case, pursuant to 38 C.F.R. § 20.302(b).

2.  Thereafter, the Veteran and his attorney should be afforded the opportunity to respond thereto.  By this REMAND the Board intimates no opinion, either factual or legal, as to the ultimate determination warranted in this case.  The RO should return this issue to the Board only if the Veteran timely files a substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


